Citation Nr: 0710460	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right shoulder deltoid tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the veteran's January 2004 VA Form 9 
also included the issue of entitlement to service connection 
for a left hip chemical burn scar.  However, the RO, in a 
March 2004 rating decision, granted service connection for 
that disability.  Therefore, because the decision granted the 
benefit sought, that issue is now moot.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's right 
shoulder disability has been manifested by pain with 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right (major) shoulder deltoid tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024, 5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a November 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the AOJ's initial adjudication of the claim, 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence because the AOJ letter noted above 
informed him of what evidence was needed to support his 
claim, and asked him to send the information to the AOJ.  
Further, in an October 2004 letter, the AOJ informed the 
veteran that he could submit additional evidence pertaining 
to his claim to the Board.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the December 2003 
statement of the case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letter did not 
prejudice the veteran here.  

The November 2002 letter also failed to discuss the law 
pertaining to effective dates.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation, any questions as to the 
appropriate effective date to be assigned is rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a (claimant) need only demonstrate that there is 
an approximate balance. 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71, Diagnostic Code 5024 requires that 
tenosynovitis be rated on the basis of limitation of motion 
as degenerative arthritis under Diagnostic Code 5003.   In 
turn, Diagnostic Code 5003 requires that arthritis is to be 
rated on the basis of limitation of motion of the affected 
part, which, as here, is Diagnostic Code 5201 (pertaining to 
limitation of motion of the arm).  Further, according to 
Diagnostic Code 5003, if the limitation of motion of the 
specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, but with x-ray evidence of involvement 
of two or more minor joint groups, with occasionally 
incapacitating exacerbations, a 20 percent evaluation is 
applicable.  

For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2006).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) zero to 180 degrees; abduction 
zero to 180 degrees; internal rotation zero to 90 degrees; 
and external rotation zero to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  See also Lineberger v. Brown, 5 Vet. App. 367, 
(1993) (pursuant to 38 C.F.R. § 4.71, Plate I, normal range 
of flexion (forward elevation) and abduction of the shoulder 
is to 180 degrees).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2006).

Legal Analysis

The veteran, who is right-handed, asserts that an evaluation 
in excess of 10 percent is warranted for his service-
connected right shoulder deltoid tendonitis.  The record 
reflects that the veteran's disability has been rated 
analogous to tenosynovitis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5024.  

A higher, 20 percent evaluation is for assignment under 
Diagnostic Code 5201, when motion of the right major arm is 
limited to shoulder level (Code 5201).  However, the evidence 
of record does not support such a finding.  In this regard, 
the evidence shows that on VA examination in January 2003, 
the veteran complained of experiencing right shoulder pain.  
On range of motion testing, the examiner reported that the 
veteran could abduct his right arm to 166 degrees, adduct his 
right shoulder to 45 degrees, forward flex his shoulder to 
150 degrees, back extend it to 80 degrees, outwardly rotate 
it to 80 degrees, and inwardly rotate it to 60 degrees.  
After tiring the arm, the veteran could still abduct to 160 
degrees.  Additionally, on VA examination in February 2004, 
the examiner reported that the veteran had normal range of 
motion on testing.  In this regard, he reported that the 
veteran's flexion and abduction were 180 degrees out of 180 
degrees, his extension and adduction were 45 degrees out of 
45 degrees, and his internal and external rotation was 90 
degrees out of 90 degrees.

As such, because the veteran could abduct from at least 166 
degrees to a full 180 degrees, which is well past the level 
needed to warrant a 20 percent evaluation (i.e.--arm limited 
in motion to shoulder level), the Board finds that the 
veteran is not entitled to a higher evaluation under 
Diagnostic Code 5201.

The Board observes that the January 2003 and February 2004 VA 
examinations established that the veteran experienced pain on 
use and fatigability, and that his right shoulder range of 
motion was decreased by five percent because of fatigability.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. § § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that the 10 percent 
evaluation that has been assigned under Diagnostic Codes 
5003-5024 more nearly contemplates the demonstrated painful 
motion and associated functional loss.  Further, although 
fatigability causes a decrease of range of motion of five 
percent, the competent evidence of record does not 
demonstrate that such additional functional impairment is 
comparable to the criteria for a rating in excess of 10 
percent under any applicable Diagnostic Code based on 
limitation of motion.

The Board has also considered any other potentially 
applicable diagnostic codes.  However, the Board also finds 
that a higher evaluation is not warranted under Diagnostic 
Code 5202 (pertaining to impairment of the humerus) or 5203 
(pertaining to impairment of the clavicle or scapula), as 
there is no evidence that there is a malunion of the 
veteran's humerus that is exhibited by a moderate or marked 
deformity or recurrent dislocation at the scapulohumeral 
joint, that his clavicle or scapula is dislocated, or that 
there is a nonunion of his clavicle or scapula with loose 
movement.  Inasmuch as the competent clinical evidence of 
record establishes that the right shoulder joint is not 
ankylosed, a higher rating is not warranted under Diagnostic 
Code 5200 (pertaining to ankylosis of the scapulohumeral 
articulation).

Thus, in light of the above findings, the Board concludes 
that the veteran's symptomology more nearly approximates the 
currently assigned 10 percent evaluation.  Accordingly, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected right shoulder disability.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right shoulder deltoid tendonitis is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


